PER CURIAM.
Appellant was convicted of three felonies arising out of a domestic dispute with his wife during which he discharged a firearm. We affirm Appellant’s convictions without further comment, but reverse the 27-year minimum mandatory term imposed on Count 1 because, as the state properly concedes, section 775.087(2)(a)2., Florida Statutes (2009), only permits a 20-year minimum mandatory term. On remand, the trial court shall correct the sentence for Count 1 to reflect a minimum mandatory term of only 20 years. Appellant’s sentences are affirmed in all other respects.
JUDGMENT AFFIRMED; SENTENCE AFFIRMED in part and REVERSED in part; REMANDED with directions.
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.